Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 1 of 15   PageID #:
                                  15366
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 2 of 15   PageID #:
                                  15367
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 3 of 15   PageID #:
                                  15368
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 4 of 15   PageID #:
                                  15369
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 5 of 15   PageID #:
                                  15370
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 6 of 15   PageID #:
                                  15371
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 7 of 15   PageID #:
                                  15372
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 8 of 15   PageID #:
                                  15373
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 9 of 15   PageID #:
                                  15374
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 10 of 15   PageID #:
                                  15375
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 11 of 15   PageID #:
                                  15376
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 12 of 15   PageID #:
                                  15377
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 13 of 15   PageID #:
                                  15378
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 14 of 15   PageID #:
                                  15379
Case 1:18-cv-00155-SOM-WRP Document 507 Filed 05/03/21 Page 15 of 15   PageID #:
                                  15380
